Case: 20-10361      Document: 00515604860          Page: 1     Date Filed: 10/16/2020




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                  October 16, 2020
                                   No. 20-10361
                                                                   Lyle W. Cayce
                                 Summary Calendar                       Clerk


   Kenda Riney,

                                                             Plaintiff—Appellant,

                                        versus

   Lockheed Martin Corporation, doing business as Lockheed
   Martin Aeronautics Company,

                                                             Defendant—Appellee.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                              USDC 4:19-CV-1006


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          Kenda Riney sued Lockheed Martin Aeronautics (“Lockheed”),
   alleging that Lockheed failed to promote her based on gender discrimination
   and retaliation in violation of Title VII of the Civil Rights Act of 1964. See 42



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10361        Document: 00515604860              Page: 2       Date Filed: 10/16/2020




                                          No. 20-10361


   U.S.C. § 2000e. Riney contends that Lockheed’s promotion of a male, Mark
   Wall, instead of her was the result of unlawful gender discrimination. Riney
   additionally asserts that the failure to promote was retaliation for a gender-
   based equal pay dispute she initiated against Lockheed in 1999. The district
   court granted summary judgment in favor of Lockheed on both claims. Riney
   appeals the court’s ruling only as to the gender discrimination claim. We
   AFFIRM.
                                      BACKGROUND
           Riney has been employed by Lockheed since 1988. Relevant here, a
   dispute arose between Riney and Lockheed in 1999, in which Riney
   contended that she was undercompensated relative to her male peers. That
   dispute was resolved when the parties reached a settlement agreement in
   2001. From 2001 through 2017, Riney successfully performed various roles
   throughout the company. Beginning in 2012, as opportunities arose, she
   began interviewing internally for higher positions, without success.
           In 2017, Lockheed created a position for its F-35 Program, Vice
   President of Contracts and Estimating (the “VP position”). The VP position
   encompassed the duties of Riney’s then-current position, eliminating it.1
           Lockheed interviewed four candidates for the VP position: two men
   and two women, including Riney. The interview panel consisted of six male
   employees. The four individuals selected to interview were all Lockheed
   employees chosen based on their annual talent reviews. One of the interview
   panelists stated that “[e]ach of the candidates in the room was outstanding,”
   and another noted that simply being asked to interview was a testament to
   the interviewees’ “career with the company and their performance over


           1
            Riney is still employed by Lockheed, in a new position created specifically for her
   following Wall’s promotion to the VP position.




                                                2
Case: 20-10361      Document: 00515604860           Page: 3   Date Filed: 10/16/2020




                                     No. 20-10361


   time.” Ultimately, the panel unanimously recommended the promotion of
   Wall to the VP position. The panel’s recommendation was presented to
   Kenneth Possenriede, Lockheed’s Vice President of Finance and Program
   Management. The decision to select Wall was ultimately Possenriede’s
   decision, and Possenriede agreed with the panel’s assessment. But he also
   briefly conferred with Bruce Tanner, Lockheed’s then-CFO, before moving
   forward with hiring Wall. Tanner was involved in Riney’s 1999 dispute with
   Lockheed; he is the only individual (besides Riney) involved in both that
   dispute and the present one.
          After learning that Wall was promoted to the VP position, Riney
   initially assumed the selection was based on favoritism due to Wall’s
   employment at the Marietta division of Lockheed. The interview panel
   consisted entirely of current or previous employees at the Marietta division.
   Riney never worked at the Marietta facility. Later, Riney clarified that she
   thought Wall was chosen for both his Marietta ties and because he is male.
          At the time of the interviews, both Riney and Wall were long-term
   Lockheed employees, Directors of Contracts, and had received identical
   performance reviews in 2015, 2016, and 2017.           Riney received better
   performance reviews than Wall in 2013 and 2014, but Wall scored higher than
   Riney on his interview performance. The other woman selected to interview,
   Linda Smith, also scored higher than Riney on the interview portion of the
   evaluation.
          Individual panel members provided several reasons for choosing Wall
   over Riney. Some attributed the decision to “how he performed in the
   interview,” combined with Wall’s experience in “other leadership positions
   of . . . significant size,” leading the panel to believe he was “most capable of
   scaling into the [VP position].” Others testified that the decision was too
   holistic to be reduced to a single reason; some said that Riney was too




                                          3
Case: 20-10361      Document: 00515604860           Page: 4   Date Filed: 10/16/2020




                                     No. 20-10361


   “tactical” and not “strategic” enough for the VP position. No reason given
   by any panel member alluded to Riney’s gender.
          Riney sued Lockheed, asserting that failure to promote her to the VP
   position constituted gender discrimination and retaliation in violation of Title
   VII. The district court concluded that Riney alleged a prima facie case of
   gender discrimination, but she failed to establish that there was a genuine
   issue of material fact as to whether Lockheed’s explanation for promoting
   Wall over her was pretextual. The district court further concluded that Riney
   failed to establish a prima facie case of retaliation. As a result, the district
   court granted summary judgment to Lockheed on both claims.
          Aggrieved, Riney appeals the district court’s ruling on her gender
   discrimination claim. Specifically, she contends that the district court erred
   in not finding pretext due to: (1) Lockheed’s “varying and shifting reasons”
   for hiring Wall instead of her, (2) Lockheed’s use of subjective criteria to
   evaluate VP position candidates, and (3) preselection of Wall for the VP
   position. Riney additionally argues that the district court improperly used a
   “pretext-plus” standard in evaluating her claim.
                                   DISCUSSION
          We review the district court’s grant of summary judgment de novo,
   “applying the same legal standards as the district court.” Brown v. Wal-Mart
   Stores East, L.P., 969 F.3d 571, 576 (5th Cir. 2020) (quoting Welsh v. Fort
   Bend Indep. Sch. Dist., 941 F.3d 818, 823 (5th Cir. 2019)). Summary judgment
   is appropriate when “the movant shows that there is no genuine dispute as
   to any material fact and the movant is entitled to judgment as a matter of
   law.” Fed. R. Civ. P. 56(a). A fact is “material” only if its resolution would
   affect the outcome of the case. Hamilton v. Segue Software, Inc., 232 F.3d 473,
   477 (5th Cir. 2000). An issue is “genuine” only if “the evidence is sufficient
   for a reasonable jury to return a verdict for the nonmoving party.” Id. When




                                          4
Case: 20-10361       Document: 00515604860          Page: 5   Date Filed: 10/16/2020




                                     No. 20-10361


   reviewing summary judgment decisions, we view the evidence and draw all
   justifiable inferences in the nonmovant’s favor. Eason v. Thaler, 73 F.3d 1322,
   1325 (5th Cir. 1996). However, mere conclusory allegations are insufficient
   to defeat a summary judgment motion. Id.
             Title VII prohibits an employer from discriminating against an
   employee based on “race, color, religion, sex, or national origin.” 42 U.S.C.
   § 2000e–2(a). Intentional discrimination may be proved by either direct or
   circumstantial evidence. Russell v. McKinney Hosp. Venture, 235 F.3d 219,
   222 (5th Cir. 2000). When there is no direct evidence of discrimination,
   courts apply the burden-shifting framework established by McDonnell
   Douglas Corp. v. Green, 411 U.S. 792, 802 (1973).
             Under McDonnell Douglas, to establish a prima facie case of
   discrimination for failure to promote, a plaintiff must show that (1) she is a
   member of a protected class, (2) she was qualified for the position sought, (3)
   she was not promoted, and (4) the defendant filled the position by someone
   outside the protected class. Blow v. City of San Antonio, 236 F.3d 293, 296
   (5th Cir. 2001). Establishing a prima facie case raises an inference of unlawful
   discrimination. Id. The burden then shifts to the defendant to proffer a
   legitimate, nondiscriminatory reason for hiring the successful candidate. Id.
   at 297.
             If the plaintiff establishes a prima facie case and the defendant
   articulates a legitimate, nondiscriminatory reason for its decision, the burden
   shifts back to the plaintiff to establish a genuine issue of material fact as to
   whether the defendant’s explanation is merely pretext for a discriminatory
   purpose. Moss v. BMC Software, Inc., 610 F.3d 917, 922 (5th Cir. 2010).
   “Pretext can be proven by any evidence that casts doubt on the credence of
   the employer’s proffered justification for the adverse employment action.”
   Brown, 969 F.3d at 578.




                                          5
Case: 20-10361      Document: 00515604860           Page: 6   Date Filed: 10/16/2020




                                     No. 20-10361


           In this case, Lockheed concedes that Riney presented a prima facie
   case of gender discrimination. To counter her prima facie case, Lockheed
   provided a straightforward rationale for its decision to promote Mark Wall
   instead of Riney: Wall was a better candidate and more qualified for the VP
   position. Lockheed’s witnesses varied in how they explained this rationale:
   some grounded the decision upon the requirements and duties of the VP
   position, while others cited the candidates’ interview performance or
   abilities.
           Riney asserts that the varying explanations among Lockheed’s
   witnesses demonstrate that Lockheed’s proffered rationale for selecting Wall
   for the VP position is pretextual.         She describes the explanations as
   “shifting” and “inconsistent.” Riney is correct that inconsistent statements
   can be indicative of pretext. Burton v. Freescale Semiconductor, Inc., 798 F.3d
222, 236 (5th Cir. 2015). However, the district court determined that
   Lockheed’s panelists’ explanations were not inconsistent, but rather became
   “‘more detailed’ as the dispute entered an adversarial proceeding.” The
   record supports the district court’s conclusion in this regard. The Lockheed
   witnesses’ testimony regarding Lockheed’s hiring decision consistently
   shows that the hiring committee believed Wall was generally a better
   candidate for the job. Viewing all facts in the light most favorable to Riney,
   the record nonetheless supports the district court’s finding that Riney failed
   to establish a genuine issue of material fact as to whether Lockheed’s reason
   for hiring Wall was pretextual.
           Riney also alleges that Wall was “preselected” for the position even
   before interviews began, and that this preselection substantiates the pretext
   of Lockheed’s proffered hiring rationale. In support, Riney introduced
   organizational charts in which Wall’s name already appeared under various
   positions for the F-35 program. But even if this evidence demonstrated
   Wall’s preselection for the VP position, this court has held that



                                          6
Case: 20-10361     Document: 00515604860           Page: 7   Date Filed: 10/16/2020




                                    No. 20-10361


   “[p]reselection, in and of itself, does not establish pretext unless the
   preselection was motivated by discriminatory animus.” Hiner v. McHugh,
   546 F. App’x 401, 407 (5th Cir. 2013). Riney offered no evidence suggesting
   that Wall’s alleged preselection was so motivated. This rationale thus fails
   to salvage Riney’s claim.
          Riney further posits that Lockheed’s explanation is pretextual due to
   the subjective criteria used in evaluating the candidates considered for the
   VP position. However, nothing in the record indicates that the decision to
   promote Wall over Riney was grounded on subjective criteria. Rather, the
   interview panel considered an objective points system when evaluating
   candidates’ interviews, and past annual performance reviews were used to
   support the panel’s decision making. Further, the mere fact that an employer
   uses subjective criteria is not sufficient evidence of pretext. Manning v.
   Chevron Chem. Co., LLC, 332 F.3d 874, 882 (5th Cir. 2003). Riney’s
   contention therefore lacks merit.
          Riney argues that even if each of these explanations, standing alone,
   does not demonstrate pretext, when considered together, they are sufficient
   to create a genuine issue of material fact as to pretext. We disagree. None of
   Riney’s contentions are supported by evidence that suggests that Lockheed’s
   decision to promote Wall over Riney was pretextual.
          Riney latches on to a single statement made by the district court in its
   order granting summary judgment “that Riney has offered some evidence of
   pretext—namely, the different explanations for why she did not get the
   promotion.” But “proof of an employer’s reasons becoming more detailed
   as the dispute moves beyond the initial notice to an employee and enters into
   adversarial proceedings is insufficient to create a jury question regarding
   pretext absent an actual inconsistency.”        Minnis v. Board of Sup’rs of
   Louisiana State University, 620 F. App’x 215, 220 (5th Cir. 2015). The




                                         7
Case: 20-10361       Document: 00515604860           Page: 8   Date Filed: 10/16/2020




                                      No. 20-10361


   district court ultimately concluded that Lockheed’s “explanations [were] not
   inconsistent,” and that Riney’s evidence failed to establish pretext or any
   discriminatory intent. See Churchill v. Texas Dep’t of Criminal Justice, 539 F.
   App’x 315, 320 (5th Cir. 2013) (affirming the district court’s grant of
   summary judgment and explaining that the ultimate issue in Title VII cases
   is whether an employer is “motivated by discrimination”). We discern no
   error in the district court’s conclusions.
            Riney finally contends that the district court erroneously employed a
   “pretext plus” standard. Citing Bostock v. Clayton County, 140 S. Ct. 1731,
   1739 (2020), Riney argues that even if gender discrimination was only one of
   many but-for causes of Lockheed’s decision not to promote her, Lockheed
   should be held liable for violating Title VII. But Bostock does not save Riney’s
   claim.     The district court found that Riney did not establish gender
   discrimination as even one but-for cause of Lockheed’s failure to promote
   her. This finding is supported by the record.
                                   CONCLUSION
            Riney failed to produce evidence sufficient to create a genuine issue of
   material fact that Lockheed failed to promote her based on gender
   discrimination.      Accordingly, the judgment of the district court is
   AFFIRMED.




                                           8